DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Group I (product claims 1-13), and the species A-B, that are strain KBL 382 and the culture of the strain as readable of claims 1, 2 and 5-13, in the reply filed on 3/08/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention and species has been treated as election without traverse (MPEP § 818.01(a)); and therefore, made final. 
Claims 3, 4 and 14-16 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election has been considered as election made without traverse in the reply filed on 3/08/2021.
	Claims 1, 2 and 5-13 as filed on 11/09/2020 are under examination as drawn to the elected product claims and to the elected species. 
In response to the office action, please, delete claims and limitations accordingly to the election.
Claim Rejections - 35 USC § 112
				                  Deposit
	Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as 
Claims require one of ordinary skill in the art to have access to a specific microorganism that is Lactobacillus paracasei KBL382 (KCTCT13509BP). 
Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The objection and accompanying rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8,361,481 (Hara et al).
The cited document US 8,361,481 (Hara et al) discloses a bacterial strain K71 (FERM BP 11098) belonging to the species of Lactobacillus paracasei (entire document including abstract). The strain is an anti-allergic agent (col. 3, lines 10-14), and the culture of the strain is incorporated in compositions and/or foods as intended to treat allergy (abstract; col. 5, line 59) and related intestinal disorders of digestive organs (col. 3, lines 64-65). The strain comprises 16srDNA sequence (col.13) which is 1530bp long 
Thus, the referenced strain and compositions therewith appear to be identical to the presently claimed strain and is considered to anticipate the claimed strain since it belongs to the same biological species, comprises nearly identical 16s rDNA and provides for anti-allergic effect as the claimed strain and claimed composition therewith.
In the alternative, even if the claimed strain and composition therewith are not identical to the referenced strain with regard to some unidentified characteristics including some mismatches in their 16s rDNA sequences, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced strain and compositions therewith are likely inherently possess the same characteristics of the claimed strain particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same biological species and anti-allergic function). Lack of absolute identity in the 16s rDNA sequences of claimed stain and of the cited strain does not affect their anti-allergic function and it does not prevent from assignment to the same biological species as claimed and as disclosed. Therefore, the claimed strain and the cited strain are functional equivalents. 
 Thus, the claimed strain and compositions therewith would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or to a product of nature without significantly more. 
The claims recite a bacterial stain Lactobacillus paracasei KBL382 (KCTCT13509BP) and compositions therewith. The claimed strain is a naturally occurring bacteria found/present in human body (specification par. 0039, page 11). The claimed compositions with the claimed strain including foods are generic as claimed.  
Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function (sample of feces or gut microbiota or compost).
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.
Notes: upon review of specification it appears that the claimed strain might be provided with enteric coating for oral uses (par. 0088-0089). This particular feature might distinguish from the product of nature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 18, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653